                   Case 1:19-cv-06462-MKV Document 41 Filed 11/19/20 Page 1 of 1




                                                                                       USDC SDNY
                                                  November 18, 2020
                                                                                       DOCUMENT
              BY ECF
                                                                                       ELECTRONICALLY FILED
              Hon. Mary K. Vyskocil
                                                                                       DOC #:
              United States District Judge
                                                                                       DATE FILED: 11/19/2020
              United States District Court
              Southern District of New York
              500 Pearl Street
              New York, New York 10007

                     Re:     Cristina Winsor v. City of New York, 19 civ. 6462 (MKV)

              Your Honor:

                      I represent Plaintiff in the above-captioned matter. On October 9, 2020, Plaintiff
              filed a Notice of Acceptance of Defendants’ September 28, 2020 Offer of Judgment
              offering to allow Plaintiff to take a judgment against the City of New York in this action
              for $20,001.00 plus reasonable attorneys’ fees, expenses, and costs to the date of the
              offer. See Dkt. 35. The parties subsequently made, and the Court granted, two joint
              applications asking the Court to provide the parties additional time within which to (1)
              agree upon an appropriate amount of attorney’s fees, expenses, and costs and submit a
              Proposed Judgment incorporating the $20,001 required by operation of Rule 68 as well as
              an agreed-upon amount of attorney’s fees, expenses, and costs; or (2) to file a Proposed
              Judgment to cover the $20,001 required by operation of Rule 68 and an application to the
              Court to fix the Plaintiff’s attorney’s fees, expenses, and costs. See Dkts. 36-39. The
              current deadline for proposed submissions is tomorrow, November 19, 2020. See Dkt. 39.

                      Just yesterday, the parties agreed in principle to settle Plaintiff’s remaining claims
              for attorney’s fees, expenses, and costs for $32,500. However, the parties have not agreed
              upon the specific language to be included in a Proposed Judgment. I therefore write to
              make this joint request that the Court provide the parties with up to an additional week –
              until November 26, 2020 – within which to submit to the Court a Proposed Judgment
              against the City of New York incorporating the $20,001 required by operation of Rule 68
              as well as the $32,500 settlement as to Plaintiff’s claims for attorney’s fees, expenses,
              and costs.

                     The parties jointly thank the Court for the Court’s attention to this matter.

                                                                     Respectfully submitted,
Due to the intervening Thanksgiving holiday, the Parties may
file their Proposed Judgment on or before December 2, 2020.
SO ORDERED.
                                                                     Gideon Orion Oliver
      11/19/2020
